Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 35, 49, and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 35, the limitation “thereby increasing volume of the eluent stream deposited thereon” is considered new matter.  There is not support in the instant specification for this limitation. 
In regard to claim 49, the limitation “positive displacement pumps” is considered new matter.  There is not support in the instant specification for this limitation. 
In regard to claim 51, the limitation “the adsorbent layer and the plurality of pumps are kept stationary throughout the step of delivery the eluent stream thereto”
Claims 33-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the plurality of individual rigid tubing".  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined.  Dependent claims are rejected as well. 
In regard to claim 36, the scope of the claim is indefinite.  The claim depends from itself.  The claim has not been examined on the merits as the scope is not clear. 
In regard to claim 37, the scope of the claim is indefinite.  The claim depends from itself.  The claim has not been examined on the merits as the scope is not clear. 
Claim 45 recites the limitation "the rigid nozzle".  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined. 
Claim Rejections - 35 USC § 103
Claims 1, 33-44, and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Nyiredy (CH 692008, citations from machine translation) in view of Narushima (U.S. Patent Number 6341832) and further in view of U.S. Patent Publication US 20160139090 by Schoonen et al. (Schoonen). 
In regard to claim 1, Nyiredy teaches a method of delivering an eluent stream formed by multiple individual liquid eluent components via a nozzle (Figure 1; pg.2, lines 49-54; pg. 2, lines 61-72; pg. 4, lines 132-137).  Nyiredy teaches individual tubing, each individual tubing comprising an inlet end for receiving a flow of an individual liquid element component and a second open end to develop a chromatogram on an adsorbent layer (Figure 1; pg.2, lines 49-54; pg. 2, lines 61-72; pg. 3, lines 103-108; pg. 4, lines 132-137). 
Nyiredy teaches to develop a chromatogram on an adsorbent layer (pg. 2, lines 61-72; pg. 3, lines 84-108; pg. 4, lines 132-137; pg. 4, lines 130 to pg. 5, line 172).  Nyiredy teaches having the flow of individual liquid eluent components directed to an outer surface of the adsorbent layer, characteristic in that the flow of individual liquid eluent components comprises a plurality of individual streams, differing in at least one of qualitative or quantitative composition, which flow is separate tubes, for delivery to the outer surface of the adsorbent layer along a set path (pg. 2, lines 61-72; pg. 3, lines 97-108; pg. 4, lines 132-137; pg. 4, lines 161 to pg. 5, line 172). 
Nyiredy does not explicitly teach the individual streams mix in the space between the tips of the separate tubes.  Nyiredy does not explicitly teach a mixing point after emerging from outlet of said pumps.  Nyiredy does not explicitly teach multiple pumps. 
Nyiredy teaches a conventional ink jet printer which typically works according to the bubble printing technique or the piezo printing technique (pg. 3, lines 84-92).  Nyiredy teaches a color printer can be used to apply solvent mixtures for development (pg. 3, lines 84-92).  Nyiredy teaches multiple spray heads with downwardly directed nozzles which work according to the bubble jet process (pg. 4, lines 130-137).  Nyiredy teaches multiple liquids and solvents (pg. 4, lines 146-149).  Nyiredy teaches controlling the feed rate (pg. 3, line 115 to pg. 4, lines 125).  Nyiredy teaches the eluents are applied at a predetermined rate and amount (pg. 4, lines 144-149). 
Such a nozzle and mixing configuration is widely known for inkjet printers.  Narushima discloses a conventional printer head for an inkjet printer that includes predetermined amounts of separately pumped components of a liquid stream, delivered to a nozzle through tips of separate tubes (Figures 4-5; C6/L56 to C7/L8).  Narushima teaches the liquids are combined directly following the nozzle tip to form an aggregate liquid stream (Figures 4-5; C6/L56 to C7/L8).  Narushima discloses a conventional printer head for an inkjet printer that includes predetermined amounts of separately pumped components of a liquids stream, delivered to a nozzle through separated tubes (Figures 4-5; C6/L56 to C7/L8).  The liquids are combined directly following the nozzle tip to form an aggregate liquid stream (Figures 4-5; C6/L56 to C7/L8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a conventional inkjet printer head, with multiple pumps, that allows for the delivery and combination of predetermined amounts of individual liquid streams for the inkjet printer head of Nyiredy, as suggested by Narushima, since doing so amounts to nothing more than the selection of a known and conventional printer device from known and identified options listed in Nyiredy.  
Nyiredy teaches flow rates of individual liquid eluent components are controlled by a computer (pg. 3, lines 97-102; pg. 3, lines 103-108).  Nyiredy teaches using electronic software to control the device (pg. 3, lines 97-102).  Nyiredy teaches reproducibility and accuracy of the method is desired (pg. 3, lines 103-108).   Nyiredy teaches electronically controlling the process and applying samples at predetermined rates, amounts, and locations (pg. 4, line 141-149).  Nyiredy does not teach observing an eluent front migration as observed by a camera. 
Schoonen teaches a camera for vision controlled monitoring of droplets ([0064]-[0065]; [0070]-[0071]).  Schoonen teaches detecting the edge of a droplet ([0064]-[0065]; [0070]-[0071]).  Schoonen teaches the camera is used for process control ([0064]-[0065]; [0070]-[0071]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a camera, as taught by Schoonen, in the method of modified Nyiredy in order to accurately control and monitor the droplet formation on the surface.  One of ordinary skill in the art would recognize that cameras are known in the art as a device to control reproducibility and accuracy.  
In regard to claim 33, Nyiredy does not teach the particular structure of the nozzle (print head).  Nyiredy does not explicitly disclose the individual components of the eluent are pumped separately and combined/mixed after the tip of the nozzle and directly before the outer surface of the adsorbent layer to form an aggregate stream.  Such a nozzle configuration and mixing of liquid streams is widely known for inkjet printers.  For example, Narushima discloses a conventional printer head for an inkjet printer that includes predetermined amounts of separately pumped components of a liquids stream, delivered to a nozzle through separated tubes (Figures 4-5; C6/L56 to C7/L8).  The liquids are combined directly following the nozzle tip to form an aggregate liquid stream (Figures 4-5; C6/L56 to C7/L8).
It would have been obvious to one having ordinary skill in the art at the time of the invention to utilize a conventional inkjet printer head that allows for the delivery and combination of predetermined amounts of individual liquid streams for the inkjet printer head of Nyiredy, as suggested by Narushima, since doing so amounts to nothing more than the selection of a known and conventional printer device from known and identified options listed in Nyiredy.  Such a device will enable one in the art to delivery predetermined eluent compositions to the adsorbent layer as desired by Nyiredy. 
Nyiredy teaches moving the nozzle adjacent and along the outer surface of the adsorbent layer while continuing to pump individual eluent components for depositing the eluent stream along a set path on the adsorbent layer (Figure 1; pg.2, lines 49-54; pg. 2, lines 61-72; pg. 4, lines 132-137).  Schoonen teaches operating the camera connected to observe migration of an eluent front on the adsorbent layer ([0064]-[0065]; [0070]-[0071]).
In regard to claim 34, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the method of modified Nyiredy automatic, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958); In re Rundell, 9 USPQ 220 (CCPA 1931).  One of skill in the art would be motived to use a computer program absed on observed migration of the eluent front in order to effectively control the deposition of the eluent. 
In regard to claim 35, although Nyiredy does not explicitly disclose that the liquids stream moves along the set path from a first turning point to a second turning point repetitively, the reference teaches that the liquid stream is delivered via a printing mechanism of an inkjet printer (pg. 3, lines 84-92; pg. 3, line 115 to pg. 4, line 137).  The ordinary operation of such a device includes displacement of the nozzle along a transport slide and horizontal guide in a controlled manner, transversely over the plate (Figure 1; pg. 3, lines 97-108; pg. 4, lines 130-145; Figures 4-12; thereby inherently travelling from a first turning point to a second turning point repetitively and increasing volume of the eluent stream deposited).
In regard to claim 38, Nyiredy teaches the set path generated by the continuous movement of the solid stream jet nozzle comprises a plurality of line styles (Figures 4-12; pg. 2, lines 61-78; pg. 3, lines 97-108; pg. 4, lines 132-137; pg. 4, lines 144-149; pg. 4, lines 161 to pg. 5, line 193).
In regard to claim 39, Nyiredy teaches the concentrated liquid stream comprises a test solution or an investigated solution (pg. 2, lines 61-72; pg. 4, lines 132-137; pg. 4, lines 144-149). 
In regard to claim 40, Nyiredy teaches the adsorbent layer is fed through the device from a feed plate to an output plate using feed rollers (pg. 3, lines 115 to pg. 4, line 125).  Nyiredy does not teach two separate adsorbent layers (such as two chromatography plates) are successively run through the device such that the liquid stream successively moves over the outer surface of at least two separate adsorbent layers.  Nyiredy teaches that one advantage of the described device is to provide increased reproducibility of separation (pg. 2, lines 65-67).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to run successive, separate chromatography plates (adsorbent layers) through the separation device of Nyiredy, since doing so amounts to nothing more than a repetition of the separation process, and the reproduction of separations is contemplated by the reference.  Additionally, mere duplication of process steps has no patentable significance, unless new and unexpected result is produced, since it involves only routine skill in the art.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).
In regard to claim 41, Nyiredy teaches a flow of the eluent and/or its constituents varies over time (pg. 3, lines 97-108; pg. 4, line 130-145; pg. 5, lines 186-193; Figures 11-12).  Nyiredy teaches the delivery efficiency of the eluent may be varied over time (pg. 3, lines 97-108; pg. 4, lines 130-145; pg. 5, lines 186-193; Figures 11-12).  Nyiredy teaches the liquid application speed and feed and the amount of liquid application per unit area may be controlled (pg. 3, lines 97-108) and that the liquid may be applied to the adsorbent layer at predetermined rates and in a predetermined amount at predetermined locations (pg. 4, lines 144-149).  
In regard to claim 42, Nyiredy teaches a quantitative and qualitative composition varies over time (pg. 3, lines 97-108; pg. 4, line 130-145; pg. 5, lines 186-193; Figures 11-12).  Nyiredy teaches the delivery efficiency of the eluent may be varied over time (pg. 3, lines 97-108; pg. 4, lines 130-145; pg. 5, lines 186-193; Figures 11-12).  Nyiredy teaches the liquid application speed and feed and the amount of liquid application per unit area may be controlled (pg. 3, lines 97-108) and that the liquid may be applied to the adsorbent layer at predetermined rates and in a predetermined amount at predetermined locations (pg. 4, lines 144-149).  
In regard to claims 43-44, Nyiredy teaches the delivery efficiency of the eluent may be varied over time (pg. 3, lines 97-108; pg. 4, lines 130-145; pg. 5, lines 186-193; Figures 11-12).  Nyiredy teaches the liquid application speed and feed and the amount of liquid application per unit area may be controlled (pg. 3, lines 97-108) and that the liquid may be applied to the adsorbent layer at predetermined rates and in a predetermined amount at predetermined locations (pg. 4, lines 144-149).  Although Nyiredy does not explicitly disclose that the delivery efficiency is equal to, lower than, or greater than the adsorption rate of the eluent by the adsorbent layer, based on the teachings of the reference, it would have been obvious to one having ordinary skill in the art at the time of the invention to optimize the liquid delivery efficiency of the eluent with respect to the adsorption rate of the eluent by the adsorbent layer in order to achieve the desired amount of liquid application per unit area of the adsorbent layer. 
Nyiredy teaches that the liquid application speed and feed and the amount of liquid application per unit area may be controlled (pg. 3, lines 97-108) and that the liquid may be applied to the adsorbent layer at predetermined rates and in a predetermined amount at predetermined locations (pg. 4, lines 144-149).  Based on these teachings, it would have been obvious to one having ordinary skill in the art at the time of the invention to optimize the rate of delivery of the liquid to the adsorbent layer in order to achieve the desired liquid application speed and feed and the amount of liquid application per unit area. 
In regard to claim 46, Nyiredy teaches a concentrated liquid stream axis intersects the outer surface of the adsorbent layer at an angle less than or equal to 90 degrees (Figure 1; pg. 3, lines 84-92; pg. 3, line 115 to pg. 4, line 137; pg. 4, line 161 to pg. 5, line 172; nozzle is perpendicular to the surface of the adsorbent layer).
In regard to claim 47, Nyiredy teaches the liquid stream is delivered via a printing mechanism of an inkjet printer, such as a bubble jet printer or piezoelectric printer (pg. 3, lines 84-92; pg. 3, line 115 to pg. 4, line 137).  The ordinary operation of such a device includes displacement of the nozzle along a transport slide and horizontal guide in a controlled manner, transversely over the plate (Figure 1; pg. 3, lines 97-108; pg. 4, lines 130-145; Figures 4-12).  Therefore, the device will inherently induce transverse vibrations within the liquid stream.  Alternatively, it is widely known that piezoelectric type inkjet printer utilizes vibration elements on the print head (Narushima; Figures 4-5; vibration plate 308; C6/L64 to C7/L8).  IT would have been obvious to one having ordinary skill in the art at the time of the invention to select a piezoelectric type printer having a vibration element on the nozzle for the device of Nyiredy, as suggested by at least Nyiredy and Narushima, since doing so amounts to nothing more than the selection of a known and conventional printer from known and identified options in Nyiredy to achieve a predictable result of delivery liquid to the chromatography plate.  In the ordinary operation of such a device, the liquid stream will be subjected to transverse vibrations. 
In regard to claim 48, Narushima teaches step (b) of pumping individual liquid eluent components is conducted by operating a plurality of pumps for pumping individual eluent components (Figures 4-5; C6/L56 to C7/L8).  Nyiredy teaches operating of pump is conducted at variable flow rates controlled by the computer to cause flowing thereof from the respective open ends of individual tubing (pg. 3, lines 97-102; pg. 3, lines 103-108).  Nyiredy teaches wherein step (c) of moving the nozzle is conducted via operating a three-dimensional machine controlled by the computer (pg. 3, lines 97-102; pg. 3, lines 103-108). 
In regard to claim 49, Schoonen teaches positive displacement pumps ([0065]). 
In regard to claim 50, Schoonen teaches syringe pumps ([0065]). 
Claims 45 and 51 rejected under 35 U.S.C. 103 as being unpatentable over Nyiredy (CH 692008, citations from machine translation) in view of Narushima (U.S. Patent Number 6341832) and in view of U.S. Patent Publication US 20160139090 by Schoonen et al. (Schoonen), as noted above, further in view of U.S. Patent No. 5646656 by Leonhardt et al. (Leonhardt). 
In regard to claim 45, modified Nyiredy teaches the limitations as noted above.  Nyiredy does not teach a collector with a plurality of inputs to accept and mix corresponding flows of individual  eluent components, whereby forming a single eluent stream emanating therefrom. 
Narushima discloses a conventional printer head for an inkjet printer that includes predetermined amounts of separately pumped components of a liquids stream, delivered to a nozzle through separated tubes (Figures 4-5; C6/L56 to C7/L8).  The liquids are combined directly following the nozzle tip to form an aggregate liquid stream (Figures 4-5; C6/L56 to C7/L8).
Leonhardt teaches a collector which combines the separate components of liquid streams (C4/L34-39).  Leonhardt teaches this is a known configuration of a an ink jet printer (abstract; C3/L42 to C4/L39).  
It would b eobvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a collector, as taught by Leonhardt, in the method of modified Nyiredy as it is a known configuration for delivering fluid flow onto a surface in ink jet printers. 
In regard to claim 51, Leonhardt teaches the adsorbent layer and the plurality of pumps are kept stationary throughout the steps of delivering the eluent stream thereto (Figure 1; C3/L42 to C4/L33). 
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
In regard to the Applicant’s arguments that the references fail to teach the amendment; the Examiner notes the rejection above has been updated to reflect the changes. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 dated 7/16/2021 are deemed relevant to the claimed and disclosed invention.  Zeiss, Schulz, or Richerdt et al. may be applicable as a 102 or 103 reference for at least the independent claim.  Application should take these references into consideration when drafting any response to this Office Action.  Additionally, while claims 23 and 32 were not further treated on the merits due to indefiniteness issues, the subject matter contained therein appears to be known in the art.  At least Hawkins (US 5606251), Stetler at al. (US 2007/0097175), Van Thillo et al. (US 2010/0026743), and Kang et al. (US 2011/0181674) disclose inkjet nozzles/print heads that utilize separate tubes for the delivery of individual liquid streams that join together in a collector prior to discharge from the nozzle tip.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777